DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 01/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,483,755 and U.S. Patent No. 9,673,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 or 8, especially the voltage converter is to selectively start an output of the second driving voltage after a detection period which is after an output of the first driving voltage. The closest prior art of record is Benton U.S. Patent No. 5,515,390 (hereinafter “Benton”). Regarding claim 1, Benton teaches a display device (refer to fig.1), comprising: a display panel (i.e. liquid crystal display 1)(fig.1) comprising a plurality of pixels (i.e. elements 2)(fig.1), the pixels being configured to operate in response to a first driving voltage, a second driving voltage, and a data signal (refer to col. 3 lines 11-27)(refer also to first wiring, second wiring and data in the figure below)(fig.1); a voltage converter (i.e. drive circuitry 4 and control circuit 7)(fig.1) to provide the first driving voltage to the display panel through a first wiring (i.e. first wiring in the figure below)(fig.1) and the second driving voltage to the display panel through a second wiring (i.e. second wiring in the figure below)(fig.1); and a detector (i.e. voltage comparator 9)(fig.1) configured to control the output of the first and second driving voltages of the voltage converter based on a magnitude of a wiring voltage corresponding to voltage on the second wiring (refer to fig.2). However Benton does not teach the voltage converter is to selectively start an output of the second driving voltage after a detection period which is after an output of the first driving voltage. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Benton to arrive at the claimed invention. Claims 2-7 are allowed based on their dependency on claim 1. Claim 8 is allowed mutatis mutandis the reasons for claim 1 above. Claims 9-13 are allowed based on their dependency on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 	
    PNG
    media_image1.png
    431
    734
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839